                           Case 20-13103-BLS              Doc 257        Filed 02/24/21         Page 1 of 3




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors.1



                         NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON FEBRURY 25, 2021 AT 9:00 A.M. (ET)3

              NOTE: Going forward, all remote hearings will be conducted entirely over Zoom and
              will require all participants to register in advance. CourtCall will no longer be used to
             dial in unless otherwise specified by chambers. Please see below for more information on
             the registration process. When registering, please copy and paste the below link to your
                                                        browser.

                      COURTCALL WILL NOT BE USED FOR THIS STATUS CONFERENCE.

                                TOPIC: BC Hospitality – Case No. 20-13103 (BLS)
                          When: February 25, 2021 9:30 AM Eastern Time (US and Canada)

                                      Register in advance for this meeting:
             https://debuscourts.zoomgov.com/meeting/register/vJItfu6hpzIrEuYuvXGa59ulJm4btW
                                                     EQ_1Y

               After registering, you will receive a confirmation email containing information about
                                                 joining the meeting.


         RESOLVED MATTERS

         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Amended items appear in bold.
         3
               Please note that the hearing will begin at 9:00 a.m. (ET).
27774921.1
                      Case 20-13103-BLS       Doc 257     Filed 02/24/21   Page 2 of 3




         1.   Debtors’ Motion for an Order Granting Leave to Exceed Page Limit Requirements with
              Respect to Debtor’s Answering Brief in Support of BC Hospitality Group LLC’s
              Ownership of the By Chloe Trademark [D.I. 236, 2/17/21]

              Response/Objection Deadline:                None

              Responses/Objections Received:              None

              Related Documents:

                 A.      Order Granting Leave to Exceed Page Limit Requirements [D.I. 238, 2/18/21]

              Status:    An order has been entered.

         2.   Debtors’ Motion for Entry of an Order Directing Chef Chloe LLC and Chloe Coscarelli
              (I) to File Certain Exhibits to Chloe’s Objection to BCHG’s Ownership of the By Chloe
              Trademark and its Plan to Sell the Mark Under Seal; and (II) Granting Related Relief
              [D.I. 243, 2/19/21]

              Response/Objection Deadline:                February 25, 2021 at 11:30 a.m. (ET)

              Responses/Objections Received:              None to Date

              Related Documents:

                 A.      Order [D.I. 248, 2/22/21]

              Status:   An order has been entered.

         MATTER GOING FORWARD

         3.   Motion of Chloe Coscarelli and Chef Chloe LLC for Relief from Stay Under Section 362
              of the Bankruptcy Code [D.I. 166, 1/20/21]

              Response/Objection Deadline:                January 27, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      Debtors’ Objection to Motion of Chloe Coscarelli and Chef Chloe LLC for
                         Relief from Stay Under Section 362 of the Bankruptcy Code [D.I. 194, 1/27/21]




27774921.1
                                                      2
                        Case 20-13103-BLS      Doc 257         Filed 02/24/21   Page 3 of 3




               Related Documents:

                   B.      Letter – Submission of Statement of Issues by Chef Chloe LLC and Chloe
                           Coscarelli [D.I. 215, 2/4/21]

                   C.      Letter Dated February 4, 2021 Regarding Statement of Issues Filed by BC
                           Hospitality Group Inc. [D.I. 216, 2/4/21]

                   D.      Chloe’s Objection to BCHG’s Ownership of the By Chloe Trademark and Its
                           Plan to Sell the Mark [Sealed: D.I. 221, 2/8/21]

                   E.      Declaration of Bradley Muro in Support of Debtors’ Answering Brief in
                           Support of BC Hospitality Group LLC’s Ownership of the By Chloe Mark [D.I.
                           234, 2/17/21]

                   F.      Debtors’ Answering Brief in Support of BC Hospitality Group LLC’s
                           Ownership of the By Chloe Trademark [D.I. 235, 2/17/21]

                   G.      Chloe’s Reply Brief in Support of Her Objection to BCHG’s Ownership of the
                           By Chloe Trademark and its Plan to Sell the Mark [D.I. 241, 2/19/21]

                   H.      Notice of Deposition of Chloe Coscarelli [D.I. 242, 2/19/21]

                   I.      Amended Notice of Deposition of Chloe Coscarelli [D.I. 250, 2/23/21]

                   J.      Debtors’ Sur-Reply Brief in Support of BC Hospitality Group LLC’s
                           Ownership of the By Chloe Trademark [D.I. 255, 2/23/21]

               Status:     This matter is going forward.

         Dated: February 24, 2021                    YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                        TAYLOR, LLP

                                                     /s/ Elizabeth S. Justison
                                                     M. Blake Cleary (No. 3614)
                                                     Elizabeth S. Justison (No. 5911)
                                                     Rodney Square, 1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253
                                                     E-mail: mbcleary@ycst.com
                                                              ejustison@ycst.com

                                                     Counsel to the Debtors and Debtors in Possession


27774921.1
                                                           3
